Name: Commission Implementing Regulation (EU) 2018/26 of 9 January 2018 approving amendments to the specification for a protected designation of origin or a protected geographical indication (Ã¢ MontravelÃ¢ (PDO))
 Type: Implementing Regulation
 Subject Matter: Europe;  beverages and sugar;  consumption;  regions of EU Member States;  marketing
 Date Published: nan

 10.1.2018 EN Official Journal of the European Union L 5/25 COMMISSION IMPLEMENTING REGULATION (EU) 2018/26 of 9 January 2018 approving amendments to the specification for a protected designation of origin or a protected geographical indication (Montravel (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 99 thereof, Whereas: (1) The Commission has examined France's application pursuant to Article 105 of Regulation (EU) No 1308/2013 for the approval of amendments to the specification for the protected designation of origin Montravel. (2) The Commission has published the application for the approval of amendments to the specification, as required by Article 97(3) of Regulation (EU) No 1308/2013, in the Official Journal of the European Union (2). (3) No statement of objection has been received by the Commission under Article 98 of Regulation (EU) No 1308/2013. (4) The amendments to the specification should therefore be approved in accordance with Article 99 of Regulation (EU) No 1308/2013. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Montravel (PDO) are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ C 255, 5.8.2017, p. 10.